Filed with the Securities and Exchange Commission on May 8, 2013 1933 Act Registration File No. 333-120624 1940 Act File No. 811-21675 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM N-1A REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 x Pre-Effective Amendment No. ¨ Post-Effective Amendment No. 14 x and REGISTRATION STATEMENT UNDER THE INVESTMENT COMPANY ACT OF 1940 x Amendment No. 15 x (Check appropriate box or boxes.) WY FUNDS (Exact Name of Registrant as Specified in Charter) 5502 North Nebraska Avenue Tampa, Florida33604 (Address of Principal Executive Offices) (Zip Code) (Registrant’s Telephone Numbers, Including Area Code) (813) 238-4800 M. Brent Wertz Wertz York Capital Management Group, LLC 5502 North Nebraska Avenue Tampa, Florida 33604 (Name and Address of Agent for Service) Copies to: Donald S. Mendelsohn Thompson Hine LLP 312 Walnut Street, 14th Floor Cincinnati, Ohio 45202 It is proposed that this filing will become effective ý immediately upon filing pursuant to paragraph (b) o on pursuant to paragraph (b) o 60 days after filing pursuant to paragraph (a)(1) o on pursuant to paragraph (a)(1) o 75 days after filing pursuant to paragraph (a)(2) o on pursuant to paragraph (a)(2) of Rule 485. If appropriate, check the following box [] this post-effective amendment designates a new effective date for a previously filed post-effective amendment. Explanatory Note: This Post-Effective Amendment (“PEA”) No. 14 to the WY Funds’ (the “Trust”) Registration Statement on Form N-1A hereby incorporates Parts A, B and C from the Trust’s PEA No. 13 on FormN-1A filed April 30, 2013.This PEA No. 14 is filed for the sole purpose of submitting the XBRL exhibit for the risk return summary first provided in PEA No. 13 to the Trust’s Registration Statement for its series:The Core Fund. SIGNATURES Pursuant to the requirements of the Securities Act of 1933, as amended (the “Securities Act”) and the Investment Company Act of 1940, as amended, the Registrant certifies that this Post-Effective Amendment No.14 meets all of the requirements for effectiveness under Rule 485(b) and the Registrant has duly caused this Post-Effective Amendment No.14 to its Registration Statement on Form N-1A to be signed on its behalf by the undersigned, duly authorized, in the City of Cincinnati and State of Ohio, on the 8th day of May, 2013. WY FUNDS By: /s/ Donald S. Mendelsohn Donald S. Mendelsohn Attorney-in-Fact Pursuant to the requirements of the Securities Act, this Post-Effective Amendment No. 14 to its Registration Statement has been signed below by the following persons in the capacities and on the dates indicated. Signature Title M. Brent Wertz* Trustee, President (Principal Executive Officer), M. Brent Wertz and Treasurer (Principal Financial Officer/Principal Accounting Officer) Randy K. Sterns* Trustee Randy K. Sterns Tammy Evans* Trustee Tammy Evans Douglas Conner* Trustee Douglas Conner *By: /s/ Donald S. Mendelsohn Donald S. Mendelsohn Attorney-In Fact May 8, 2013 C-1 EXHIBIT LIST Exhibit Exhibit No. Instance Document EX-101.INS Schema Document EX-101.SCH Calculation Linkbase Document EX-101.CAL Definition Linkbase Document EX-101.DEF Label Linkbase Document EX-101.LAB Presentation Linkbase Document EX-101.PRE C-2
